Exhibit23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the references to our firm, in the context in which they appear, and to the references to and the incorporation by reference of our report letter dated January 19, 2016, included in the Annual Report on Form 10-K of Parsley Energy, Inc. (the "Company") for the year ended December 31, 2015.We also hereby consent to the incorporation by reference of the references to our firm, in the context in which they appear, and of our report letter dated January 19, 2016, into the Company's registration statements on Form S-8 (File No. 333-196295) and Form S-3 (File No. 333-204766), including any amendments thereto, in accordance with the requirements of the Securities Act of 1933, as amended. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C.H. (Scott) Rees III C.H. (Scott) Rees III, P.E.
